. .        54

                                                                           -.




           OFFlCE    OF THE ATTORNEY        GENERAL   OF TEXAS

                                   AUSTIN




Eon.   Ernest   ouilul
County Attorney,         El Peso County
31 Paso, Texas

3ear t33.r:




            'se have your req
guest is a6 r0ii0lw:




                                       et seq., Acts of the 48th
                                         ovide for the issuance
                           rtiticate3  to the menbers of the
       For tea             hersin, under certain naaruedcoxlitio54
but said oert         s. by force of the term of mid legislative
enao2men-l ltselr,  aan-onijr be issued *.Lfter the United States
of diaerioa has ceased %a groseoutlon     of the"uar and has oon-
eluded a pea68 rith all of her eneki.es oomonl;r known aa the
Ad.3 ~oasrs. * (3ee Aots Regular Session,      48t% Leg., Ch. 336,
iCT!%T
Hon. &nest    -inn,      page a


             The sreiaption frow the payziiiant of poll taxeo
provl&ed for in said legislative    anaotmant just mentioned
is not as yet available    to the members of the A.ruc& Poraes
of the United States who are mentionad in said law, and
will not be so available    to them until “tha Uni%ed 3tat3s
of Amerioa has oaased tha proseautioa     of the presant xar
and has ooncluded a peace with all of her ez~emies,* etc.
               If, by the term *!iri~cd Forces,:  as us&l by you
in your request for an opinion,      you refer to the member8
of. the at-ftivc militia of the State of Texas, then we believe
your question is fully answared by our Opinion 240. O-5043,
a aopp of rhfch is coalosed    for TOUP information.
              Trusting    are have given   you the Information
desired,   we are

                                     Yours rery   truly